NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                       July 8, 2016

                      ERRATUM
                 ______________________

                  Appeal No. 2016-1432
                 ______________________

 IN RE: VICTOR GORELIK, TATIANA GORELIK,
             NATALIA HANSON,
                 Appellants

                 Decided: June 14, 2016
                 Nonprecedential Opinion
                 ______________________

Please make the following change:

On page 8, lines 1–10, delete:
       Indeed, the specification notes that
       “[v]arious modifications will become ap-
       parent to those skilled in the art after hav-
       ing read this disclosure,” and provides an
       example modification to the lid, noting
       that an “analyzer can be made of several
       lids of increasing radiuses . . . .” ’812 Ap-
       plication ¶ [0023]. This recognition of an
       embodiment with stacked flat lids at min-
       imum suggests Gorelik’s proposed defini-
2                                            IN RE: GORELIK




       tion of “hollow cylindrical” is not the
       broadest reasonable interpretation con-
       sistent with the specification. Instead,
    and replace the deleted language with:
       “[T]his court has expressly rejected the
       contention that if a patent describes only a
       single embodiment, the claims of the pa-
       tent must be construed as being limited to
       that embodiment.” Liebel-Flarsheim Co.
       v. Medrad, Inc., 358 F.3d 898, 906 (Fed.
       Cir. 2004). “Even when the specification
       describes only a single embodiment, the
       claims of the patent will not be read re-
       strictively unless the patentee has demon-
       strated a clear intention to limit the claim
       scope using ‘words or expressions of mani-
       fest exclusion or restriction.’” Id. (quoting
       Teleflex, 299 F.3d at 1327). Because there
       is no such disavowal here,